DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status and Formal Matters
This action is in response to papers filed 4/8/2022.
Applicant’s election of Group I, RNA sequence is target complementary in the reply filed on 9/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The species election between RNA and DNA sequence which is complementary target nucleic acid sequence has been withdrawn as the complementary target nucleic acid sequence does not inherently change the structure of the oligonucleotide probe.  
Claims 7-19 are withdrawn from further consideration pursuant to 37 
CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/22/2021.
	Claims 1 has been amended.
	Claims 20-23 have been added by amendment.
	Claims 1-6 and 20-23 are being examined.
The prior art rejections are withdrawn in view of the amendment to the claims.
Priority
The instant application was filed 04/02/2020 and claims priority from provisional application 62829727, filed 04/05/2019.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c)as follows:The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.  62829727, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 has been amended to recite, “wherein the upconversion nanoparticle is selected from the group consisting of:(a) an upconversion nanoparticle that comprises sodium (Na), fluoride (F), yttrium (Y), ytterbium (Yb), and erbium (Er); (b) an upconversion nanoparticle that comprises Na, F, Y, Yb, and thulium (Tm); and (c) an upconversion nanoparticle that comprises potassium (K), F, Yb, Er, and manganese (Mn).”  The priority document in paragraph 0055-0060) teaches product by process of species encompassed by be the claim amendment.  The cited paragraph each teach product by process of species with explicit concentrations encompassed by be the claim amendment.  However the specification provides no generic teachings of the elements of the upconversion nanoparticles as claimed.  Thus the amendment has provided limitation broader than the provisional application.      Thus amendment is not supported by the provisional application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 20-23  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
New matter
Claim 1 has been amended to recite, “wherein the upconversion nanoparticle is selected from the group consisting of:(a) an upconversion nanoparticle that comprises sodium (Na), fluoride (F), yttrium (Y), ytterbium (Yb), and erbium (Er); (b) an upconversion nanoparticle that comprises Na, F, Y, Yb, and thulium (Tm); and (c) an upconversion nanoparticle that comprises potassium (K), F, Yb, Er, and manganese (Mn).”  Thus the claims encompass any upconversion nanoparticle with any of the combination of recited elements. The response asserts support can be found in paragraph 0072-0076 of the specification.  The cited paragraph each teach product by process of species with explicit concentrations encompassed by be the claim amendment.  However the specification provides no generic teachings of the upconversion nanoparticles as claimed.  Thus the amendment has provided limitation broader than the disclosure as originally filed.  Thus the claims lack adequate written description.
Written description
	Claim 1 has been amended to recite, “wherein the upconversion nanoparticle is selected from the group consisting of:(a) an upconversion nanoparticle that comprises sodium (Na), fluoride (F), yttrium (Y), ytterbium (Yb), and erbium (Er); (b) an upconversion nanoparticle that comprises Na, F, Y, Yb, and thulium (Tm); and (c) an upconversion nanoparticle that comprises potassium (K), F, Yb, Er, and manganese (Mn).”  
	 Newly added claims require:
20. (New) The oligonucleotide probe of claim 1, wherein the reporter moiety is the upconversion nanoparticle of (a), and wherein the upconversion nanoparticle has a green emission.  
21. (New) The oligonucleotide probe of claim 1, wherein the reporter moiety is the upconversion nanoparticle of (a), and wherein the upconversion nanoparticle has a blue emission.  
22. (New) The oligonucleotide probe of claim 1, wherein the reporter moiety is the upconversion nanoparticle of (b), and wherein the upconversion nanoparticle has a blue emission.  
23. (New) The oligonucleotide probe of claim 1, wherein the reporter moiety is the upconversion nanoparticle of (c), and wherein the upconversion nanop

Thus the claims encompass a genus.  Dependent claims provide a functional limitation for the emission of the elemental composition of the recited dependent claims 20-23.  Thus the claims have a structure function relationship.
” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998).

As set forth in In re Alonso 88 USPQ2d 1849 (Fed. Cir. 2008), at 1851:
The written description requirement of 35 U.S.C. § 112, ¶ 1, is straightforward: “The specification shall contain a written description of the invention ….” To satisfy this requirement, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.” Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 [41 USPQ2d 1961] (Fed. Cir. 1997); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1345 [76 USPQ2d 1724] (Fed. Cir. 2005); Eiselstein v. Frank, 52 F.3d 1035, 1039 [34 USPQ2d 1467] (Fed. Cir. 1995).

Alonso at 1852:

A genus can be described by disclosing: (1) a representative number of species in that genus; or (2) its “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” Enzo, 323 F.3d at 964.

In applying the test as set forth in Alonso, it is noted that applicant is claiming a genus of different concentrations of the elements.  Thus the independent claim encompasses an infinite number of different amounts or percentage of the recited elements for a, b, and c.  New claims 20-23 provide the functional limitations of emission colors.  Thus the specification provides a single species of product by process for each emission spectra of the dependent claims.  Thus the claims lack adequate written description.
Summary
	This is a new ground of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (Talanta (2013) volume 116, pages 611-618) and Fang (Journal of Innovative Optical Health Sciences (2016) volume 9, pages 1-20)..
With regards to claim 1, Wu teaches, “Homogenous detection of fumonisin B1 with a molecular beacon based on fluorescence resonance energy transfer between NaYF4: Yb, Ho upconversion nanoparticles and gold nanoparticles.” (Title)   Wu teaches, “The MB has a hairpin-like stem–loop structure that contains both the fluorophore and quencher moieties [3,4]. In the absence of target DNA, the fluorophore and the quencher are in close proximity and the fluorescence from the MBs is quenched. In the presence of target DNA, the MB opens to form a double stranded DNA structure that separates the fluorophore and the quencher, leading to the restoration of fluorescence.” (Page 611, 1st column-2nd column).  Wu teaches, “In this study, we report a novel and simple FRET technique based on dual-functionalized molecular beacon. Although this work was not the first example of using a UCNPs-based FRET system for detection [11,13,21,22]. Now, we have designed advanced methods to detect fumonisin B1 using NaYF4: Yb, Ho upconversion nanoparticles as the donor, gold nanoparticles as the quencher.”(page 612, 1st column, 2nd full paragraph).
Wu does not specifically teach upconversion nanoparticles with the elemental composition of the claims..  
However, Fang provides a review of upconversion nanoparticles.Fang teaches, “Selecting appropriate host materials is essential for high e±ciency upconversion emission. Basically, a good host material should have high optical damage threshold, be transparent in the spectral range of interest, and be chemically stable. Up to now, 980nm excited NaYF4 nanoparticles are the most e±cient UCL host. Chen et al. reported that the intensity of NaYF4:Yb3+/Tm3+ nanocrystal NIR upconversion emission could be tuning, showing 43 times along with an increase in the relative content of Yb3þ ions from 20% to 100%, with a corresponding decrease in the Y3þ content from 80% to 0%. The synthetic ultrasmall NaYbF4:2% Tm3+ nanocrystals displayed 808nm luminescence emission, which is 3.6 times more intense than NaYF4:20% Yb3+/2% Tm3þ nanocrystals.52 To obtain UCNPs with di®erent emission and excitation wavelengths, the different doping ions Er3+, Tm3+, Nd3+ and Ho3+ are frequently used as activators. Yb3+ as a sensitizer to enhance the UCL e±ciency is often co-doped with Er3+, Tm3+ and Ho3+, and it has a larger absorption cross section at around 980nm than other lanthanide ions. The multicolor luminescent NaYF4:Yb3+,Er3+ UCNPs was studied by Liu et al.53 Similarly, the Yb3+/Ho3+ co-doped UCNP was chemically synthesized and investigated. 54 Nyk et al.55 demonstrated a new approach for photoluminescence imaging in vitro and in vivo by synthesizing Yb3+ Tm3+ co-doped UCNPs. Wang et al.56 reported building a Yb3+, Nd3+ codoped core/shell structure to ensure successive Nd3+ !Yb3+ !activator energy transfer. In order to decrease the cross-relaxation energy loss, they used a very low doping percentage of Ln3+ (<2 mol%).” Page 4 2nd column to page 5).  Thus Fang teaches upconversion nanoparticles of NaYF4:Yb3+/Tm3+ and NaYF4:Yb3+,Er3+ were known and where known to be fluorescent. 
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute upconversion nanoparticles including NaYF4:Yb3+/Tm3+ and NaYF4:Yb3+,Er3+  for the teachings of Wu.  The artisan would be motivated to determine how different upconversion nanoparticles including NaYF4:Yb3+/Tm3+ and NaYF4:Yb3+,Er3+ affect fluorescence and quenching in the construct of Wu.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one known upconversion nanoparticles for another.
With regards to claim 2, Wu teaches, “In the presence of target DNA, the MB opens to form a double stranded DNA structure that separates the fluorophore and the quencher, leading to the restoration of fluorescence.” (page 611, 1st column-2nd column).  Thus Wu teaches the probe is double stranded when hybridized to DNA, thus the probe is DNA.  
Claims 3-5 are drawn to the complementary target nucleic acid.  However the claims are to oligonucleotide probe.  Thus the complementary target nucleic acid does not inherently change the structure of the oligonucleotide probe.  
  With regards to claims 3-5, Wu teaches DNA, which can hybridize to RNA, miRNA or DNA.
With regards to claim 20, Fang teaches, “NaYF4:Yb3+/Er3+ usually exhibits green emission located at 510–570nm (page 2, 2nd column, bottom).  
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim(s) 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (Talanta (2013) volume 116, pages 611-618) and Fang (Journal of Innovative Optical Health Sciences (2016) volume 9, pages 1-20) as applied to claim1-5 and 20 above, and further in view of Sau (Advanced Materials (2010) volume 22, pages 1805-1825.
The teachings of Wu and Fang are set forth above.
Wu and Fang do not specifically teach gold particle comprise apophyses or are non-spherical.  
However, Sau provides a review article on non-spherical noble nanoparticle(title).   Sau teaches, “As the nanoparticles with nonspherical morphology offer tunable LSPR wavelengths.” (page 1815, 2nd column). Sau teaches, “The quenching and enhancement are determined by interactions between ﬂuoro-phores and metal surfaces depending on the location of the ﬂuorophore around the particle, the orientation of its transition dipole moment relative to the particle surface, and the particle–ﬂuorophore distance.” (page 1817, 1st column, 1st full paragraph).  Sau teaches, “For example, the ﬂuorescence intensity depends on whether a ﬂuorophore is located near the tip of an ellipsoid (on the major axis), or along the minor axis of the ellipsoid. The ﬂuorophore will experience two different modes of the LSPR. Further, there is a difference whether the ﬂuorophore dipole moment is perpendicular or parallel to the particle surface. Fluorescence is either enhanced or quenched since the molecular transition dipole is enhanced or canceled by the corresponding image dipole induced in the metal.[203]Depending on the aspect ratio, a radiative rate enhancement byafactorof103or greater can be found for a ﬂuorophore (transition moment) orientation perpendicular to the surface of anellipsoid.[203]Therefore, quenching or enhancement of the ﬂuorescence and changes of ﬂuorescence lifetime are dependent on the morphology of the metal particles.” (page 1817, 2nd column, top)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute non-spherical (apophyses) gold nanoparticles for the generic teachings of Wu.  The artisan would be motivated to determine how different non-spherical gold nanoparticles affect the quenching of the fluorophore.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one known gold nanoparticle for another.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim(s) 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (Talanta (2013) volume 116, pages 611-618) and Fang (Journal of Innovative Optical Health Sciences (2016) volume 9, pages 1-20) as applied to claim1-5 and 20 above, and further in view of Qian (J Nanopart Res (2011) 13:499–510).
The teachings of Wu and Fang are set forth above.
Wu and Fang do not specifically teach an upconversion nanoparticle of a with blue emission.
However, Qian teaches, “NaYF4:Yb,Er/NaYF4/silica (core/shell/shell) upconversion (UC) nanoparticles (*70–80 nm) were synthesized using tetraethyl orthosilicate and chloroauric acid in a one-step reverse microemulsion method.”  Qian teaches, “The total upconversion emission intensity (green, red, and blue).” (abstract).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute upconversion nanoparticles including NaYF4:Yb,Er/NaYF4/silica (core/shell/shell) upconversion (UC) nanoparticles  for the teachings of Wu.  The artisan would be motivated to determine how different upconversion nanoparticles including NaYF4:Yb,Er/NaYF4/silica (core/shell/shell) upconversion (UC) nanoparticles affect fluorescence and quenching in the construct of Wu.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one known upconversion nanoparticles for another.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim(s) 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (Talanta (2013) volume 116, pages 611-618) and Fang (Journal of Innovative Optical Health Sciences (2016) volume 9, pages 1-20) as applied to claim1-5 and 20 above, and further in view of Pu  (Journal of Colloid and Interface Science 511 (2018) 243–250).
The teachings of Wu and Fang are set forth above.
Wu and Fang do not specifically teach an upconversion nanoparticle of (b) with blue emission.
However, Yu  teaches, “After coating with amphiphilic polymers of phospholipid-polyethylene glycol, the NaYF4:Yb3+, Tm3+ UCMPs were highly dispersed in aqueous solutions and exhibited low cytotoxicity. Furthermore, we explored the use of the micro-injected microsized NaYF4:Yb3+, Tm3+ particles for converting of near infrared into blue light in mice brain.” (abstract).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute upconversion nanoparticles including NaYF4:Yb3+, Tm3+ upconversion (UC) nanoparticles  for the teachings of Wu.  The artisan would be motivated to determine how different upconversion nanoparticles including NaYF4:Yb3+, Tm3) upconversion (UC) nanoparticles affect fluorescence and quenching in the construct of Wu.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one known upconversion nanoparticles for another.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Claim(s) 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over WU (Talanta (2013) volume 116, pages 611-618) and Fang (Journal of Innovative Optical Health Sciences (2016) volume 9, pages 1-20) as applied to claim1-5 and 20 above, and further in view of Wang  (Angew. Chem. Int. Ed. 2011, 50, 10369 –10372).
The teachings of Wu and Fang are set forth above.
Wu and Fang do not specifically teach an upconversion nanoparticle of (c) with red emission.
However, Wang teaches red emission for KMnF3 :Yb/Er (figure 2)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute upconversion nanoparticles including  KMnF3 :Yb/Er upconversion (UC) nanoparticles  for the teachings of Wu.  The artisan would be motivated to determine how different upconversion nanoparticles including KMnF3 :Yb/Er upconversion (UC) nanoparticles affect fluorescence and quenching in the construct of Wu.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one known upconversion nanoparticles for another.
Response to Arguments
This is a new grounds of rejection necessitated by amendment.
Summary
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634